Citation Nr: 0903331	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-17 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to reinstatement of dependency and indemnity 
compensation (DIC) benefits as a remarried widow.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to March 
1982.  The veteran died in February 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The appellant was married to the veteran at the time of 
his death in February 2003.

2.  The appellant filed a claim for DIC benefits in March 
2003 which was denied in an April 2003 rating decision.  

3.  The appellant appealed the April 2003 rating decision.  

4.  In April 2004, the appellant married J.H., when she was 
56 years old.  

5.  In a June 2005 rating decision, service connection for 
the cause of the veteran's death was granted as well as 
Chapter 35 educational assistance benefits.  

6.  In an August 2005 determination, the RO retroactively 
granted DIC benefits from March 2003 through the end of March 
2004; DIC benefits were terminated effective April 2004, 
based on the appellant's remarriage.  


CONCLUSION OF LAW

The appellant is not eligible for reinstatement of DIC 
benefits as the remarried widow of a veteran as a matter of 
law.  38 U.S.C.A. § 103 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.50, 3.55 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on interpretation of the 
law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The 
Court has also held that compliance with the VCAA is not 
required if additional evidence could not possibly change the 
outcome of the case.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Although the 
Court said in Wensch that VCAA did not apply in such cases, 
it may be more accurate to say that VCAA applied, but that 
its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.  


Reinstatement of DIC

The appellant and the veteran married in March 1990.  The 
appellant was married to the veteran at the time of his death 
in February 2003.

The appellant filed a claim for DIC benefits in March 2003.  
In an April 2003 rating decision, her claim was denied.  She 
perfected an appeal to that rating decision.  

Thereafter, in April 2004, the appellant married J.H., when 
she was 56 years old.  

In a subsequent June 2005 rating decision, service connection 
for the cause of the veteran's death was granted as well as 
Chapter 35 educational assistance benefits.  The grant was 
based on additional medical evidence submitted after the 
April 2003 denial.  

In an August 2005 determination, the RO retroactively granted 
DIC benefits from March 2003 (date of claim for DIC benefits) 
through the end of March 2004.  DIC benefits were terminated 
effective April 2004, based on the appellant's remarriage.  

In general, entitlement to VA benefits as a surviving spouse 
terminates with the remarriage of the surviving spouse, and 
cannot be reinstated until the subsequent marriage has ended, 
such as by death, divorce, or annulment.  See 38 U.S.C.A. 
§ 103(d); 38 C.F.R. § 3.55.  Recent legislation has set forth 
some limited exceptions, providing for specific benefits to 
certain surviving spouses whose remarriages are still intact.  
In the Veterans Benefits Act of 2002, retention of CHAMPVA 
benefits was authorized for surviving spouses who remarried 
after the age of 55.  See Pub. L. 107-330, § 101(a), 116 
Stat. 2820 (2002) (codified at 38 U.S.C.A. § 103(d)(2)(B)).  
The following year, legislation was enacted, permitting 
surviving spouses who remarried after the age of 57 to retain 
additional VA benefits, such as DIC and dependents' 
educational assistance.  See Veterans Benefits Act of 2003, 
Pub. L. 108-123, § 101(a), 117 Stat. 2651 (2003) (codified at 
38 U.S.C.A. § 103(d)(2)(B)).

Thus, the law as it stands currently authorizes DIC benefits 
for surviving spouses who are currently remarried, but only 
if they remarried after the age of 57.  A review of the 
legislative history discloses that 55 years was the age 
originally proposed.  However, that is not the version of the 
bill that passed, and the Board's function is to apply the 
law, as it stands, to the facts of a particular case.  
Although the appellant's representative cited to the age of 
55 as being the age cut-off for CHAMPVA benefits, that is not 
the age implemented for DIC benefits, as noted.  The 
legislative history may provide clarification only if the law 
is ambiguous on some point; however, here the law clearly 
authorizes benefits only with the stated age limitations.

As indicated above, the record reflects and the appellant 
does not dispute that she was under age 57 at the time of her 
remarriage in April 2004.  The Board acknowledges that had 
she been 57 when her remarriage had taken place she would be 
entitled to reinstatement of DIC benefits under the current 
law.  The appellant maintains that she was 17 days short of 
her 57th birthday and had she known of the age requirement, 
she would have waited to marry.  She contends that VA failed 
in its due process duties by not informing her of the age 
requirement since her claim for DIC benefits was under 
appeal.  While the Board is sympathetic to the appellant's 
arguments, the Board is unable to provide a legal remedy, as 
the law is clearly stated.

In this regard, federal laws authorizing monetary benefits 
are enacted by Congress, and, unless an individual meets all 
of the requirements of a particular law, he or she is not 
entitled to the benefit; indeed the benefit cannot be 
awarded, regardless of the circumstances.  See, e.g., Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 
L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 
16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 
(1994).  Further, the United States Supreme Court, in 
Richmond, went so far as to point out that "[i]t is a federal 
crime, punishable by fine and imprisonment, for any 
Government officer or employee to knowingly spend money in 
excess of that appropriated by Congress."  Richmond, 110 S. 
Ct. at 2474.

While the appellant contends that she was unaware of the 
change in the law and did not receive notification thereof, 
the Board is bound to apply the law applicable at the time of 
the claim.  Bryan v. West, 13 Vet. App. 482, 486-87 (2000).  
The Supreme Court of the United States has held that everyone 
dealing with the Government is charged with knowledge of 
federal statutes and lawfully promulgated agency regulations.  
Fed. Crop Ins. Corp v. Merrill, 332 U.S. 380, 384, 68 S.Ct. 
1, 92 L.Ed. 10 (1947).  Thus, regulations are binding on all 
who seek to come within their sphere, "regardless of actual 
knowledge of what is in the [r]egulations or of the hardship 
resulting from innocent ignorance."  Id. at 385, 68 S.Ct. 1.  
Furthermore, VA is under no legal obligation to individually 
notify every potential claimant of his or her possible 
entitlement to VA benefits.  Lyman v. Brown, 5 Vet. App. 194 
(1993); Hill v. Derwinski, 2 Vet. App. 451 (1991).

Since the appellant's claim fails because of absence of legal 
merit or lack of entitlement under the law, the claim must be 
denied as a matter of law.  See Sabonis.  




ORDER

Entitlement to reinstatement of DIC benefits as a remarried 
widow is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


